Order filed November 10, 2015




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-15-00601-CV
                                 ____________

                          In the Interest of N.S., a Child


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2014-03294J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appellant's brief was due
November 9, 2015. No brief has been filed.

      Appeals in parental termination cases and child protection cases are to be
brought to final disposition within 180 days of the date the notice of appeal is filed.
See Tex. R. Jud. Admin. 6.2(a) (effective May 1, 2012). This accelerated schedule
requires greater compliance with briefing deadlines.

      Therefore we order appellant’s appointed counsel William M. Thursland, to
file appellant’s brief no later than November 20, 2015. If the brief is not filed by
that date, counsel may be required to show cause why he should not be held in
contempt of court. In addition, the court may require appointment of new counsel
due to the failure to timely file appellant’s brief.



                                        PER CURIAM